IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA           : No. 73 WM 2020
                                        :
                                        :
            v.                          :
                                        :
                                        :
 HASAN SHAREEF                          :
                                        :
                                        :
 PETITION OF: ARMAND R. CINGOLANI, III, :
 ESQUIRE                                :

                                         ORDER


PER CURIAM

       AND NOW, this 18th day of November, 2020, in consideration of the Motion to

Withdraw, this matter is REMANDED to the Court of Common Pleas of Butler County for

that court to determine whether Hasan Shareef’s present counsel should be permitted to

withdraw. If present counsel is permitted to withdraw, the Court of Common Pleas of

Butler County is ORDERED to determine whether Hasan Shareef should be permitted to

proceed pro se.

       The Court of Common Pleas of Butler County is ORDERED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.